DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 10/26/2021.
Specification
The disclosure is objected to because of the following informalities: 
[0044]: As written it reads, “[…] there is provided auser interface device”, however to correct the typo “auser” should be changed to “a user”.
[0089]: As written it reads “[…] the user interface 900 may be shown on a user interface device 170 communicably coupled to the ultrasound imaging apparatus110”, however to correct the typo “apparatus110” should be changed to “apparatus 110”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claim 18, recites the limitation “to a driver of a voice coil actuator”, however, there is insufficient antecedent basis for this limitation in the claim. This voice coil actuator is not recited in claims 15, 16, and 17 on which claim 18 depends.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Osaka et al. US 20120123263 A1 “Osaka”.
In regard to claim 1, Osaka discloses “An ultrasound imaging system comprising: an ultrasound imaging apparatus operable to acquire ultrasound image data” (“As shown in FIG. 1, the ultrasonic diagnostic apparatus of the present embodiment comprises an ultrasonic probe 4 configured to transmit/receive an ultrasonic wave to/from an object 5” [0040]. Furthermore, as shown in FIG. 1, the ultrasonic diagnostic apparatus includes an image display unit 18. Since the ultrasonic probe 4 is configured to transmit/receive ultrasonic waves to/from an object, under broadest reasonable interpretation, the ultrasonic probe 4 constitutes an ultrasound imaging apparatus operable to acquire ultrasound image data. Therefore, since the ultrasound diagnostic apparatus includes an ultrasonic probe 4 and an image display unit 18, under broadest reasonable interpretation, the ultrasound diagnostic apparatus constitutes an ultrasound imaging system.);
an add-on vibration inducing device operable without a corded connection to generate shear waves, wherein the add-on vibration inducing device is connected to the ultrasound imaging apparatus for performing elastography diagnostic methods” (“a vibrator 3 capable of being attached/detached to/from the ultrasonic probe 4 configured to apply a low-frequency vibration to the object 5 via the ultrasonic probe 4 to generate a shear wave” [0040] and “As described above, it is necessary to apply a low-frequency vibration of about 1 kHz in order to cause the object 5 to generate a shear wave. Therefore, a detachable vibrator 3 is attached to the ultrasonic probe 4 as shown in FIG. 2(a). The vibration to be generated from the vibrator 3 may either be continuous or a single-shot” [0055]. Therefore, since the vibrator 3 can be attached to the ultrasonic probe 4 and can generate a low-frequency vibration to generate a shear wave, under broadest reasonable interpretation, the vibrator 3 constitutes an add-on vibration inducing device operable without a corded connection to generate shear waves and the add-on vibration inducing device is connected to the ultrasound imaging apparatus (i.e. ultrasonic probe 4). In regard to performing elastography diagnostic methods, Osaka discloses “Also, the ultrasonic-wave measuring method of the present invention […] acquires the propagation position and the propagation time of the shear wave […] generates and displays a shear wave image […] and calculate elasticity information based on the boundary of the shear wave image” [0029]. In order to be able to calculate elasticity information, the ultrasound imaging system had to have performed elastography diagnostic methods.).
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Osaka discloses “wherein the longitudinal axis of the add-on vibration inducing device coincides with the longitudinal axis of the ultrasound imaging apparatus” (“Therefore, a detachable vibrator 3 is attached to the ultrasonic probe 4 as shown in FIG. 2(a)” [0055]. As shown in FIG. 2(a), the vibrator 3 is aligned with the ultrasonic probe 4, therefore, the longitudinal axis of the ass-on vibration inducing device coincides with the longitudinal axis of the ultrasound imaging apparatus.).
In regard to claim 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said Osaka discloses “wherein the ultrasound imaging apparatus is configured to be used separately of the add-on vibration inducing device for ultrasound imaging diagnostics other than elastography methods” (“a vibrator 3 capable of being attached/detached to/from the ultrasonic probe 4” [0040] and “The ultrasonic probe 4 is configured by disposing a plurality of transducers, to transmit/receive ultrasonic waves via the transducers to/from the object 4. The transmission unit 2 generates a transmission pulse for producing an ultrasonic wave by driving the ultrasonic probe 4” [0045]. Thus, since the vibrator 3 can be detached from the ultrasonic probe and the transmission unit generates a transmission pulse to produce an ultrasonic wave to drive the ultrasonic probe, under broadest reasonable interpretation, the ultrasound imaging apparatus is configured to be used separately of the add-on vibration inducing device for ultrasound imaging diagnostics other than elastography methods.). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. US 20120123263 A1 “Osaka” as applied to claims 1, 4 and 14 above and further in view of Shibata et al. US 20020107538 A1 “Shibata”.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Osaka does not explicitly teach “wherein the add-on vibration inducing device comprises a connector which connects to a power connector on the ultrasound imaging apparatus for transmitting the power and/or the control signals from the ultrasound imaging apparatus to the add-on vibration inducing device”.
Shibata discloses “wherein the add-on vibration inducing device comprises a connector which connects to a power connector on the ultrasound imaging apparatus for transmitting the power and/or the control signals from the ultrasound imaging apparatus to the add-on vibration inducing device” (“The present invention, simply described is an ultrasonic operation system comprising […] a first connector receptacle for outputting drive signals generated by the drive signal oscillator circuit […] first connector means that are for transmitting the drive signals and that detachably connect to the first connector receptacle and a second connector means for outputting transmitted drive signals; a first hand piece comprising: a second connector receptacle that detachably connects to the second connector means; a first ultrasonic vibrator that vibrates ultrasonically in response to the drive signals input from the second connector receptacle; and a first probe for transmitting the ultrasonic vibrations generated by the first ultrasonic vibrator to the subject body” [0036]. Therefore, since the ultrasonic operation system includes first and second connector receptacles and the first vibrator and first probe vibrate as a result of the drive signal (i.e. control signal) under broadest reasonable interpretation, the add-on vibration inducing device of Osaka can be configured with the second connector receptacle of 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the ultrasound imaging system of Osaka to include the connector receptacles of Shibata in order to allow for the add-on vibration inducing device and the ultrasound imaging apparatus to be included in one hand piece. By connecting the add-on vibration inducing device (i.e. vibrator) and the ultrasound imaging apparatus (i.e. ultrasound probe), with the connector receptacles of Shibata, the control signals generated can be more easily transmitted between these devices. This would also allow for shear waves to be generated and ultrasound image data to be acquired from a single device (i.e. the ultrasound probe with the vibrator attached) rather than from two separate components.
In regard to claims 5 and 6, due to their dependence on claims 1 and 5, respectively, this claim inherits the references disclosed therein. That being said, Osaka does not explicitly teach “wherein the add-on vibration inducing device is mounted on the ultrasound imaging apparatus through a lock feature provided on the ultrasound imaging apparatus which cooperates with a lock feature provided on the add-on vibration inducing device such that the shear wave signals generated by the add-on vibration inducing device are securely transmitted to the ultrasound imaging apparatus” (Claim 5) or “wherein the lock feature on the add-on vibration inducing device comprises a rod which can be positioned to fit within the lock feature provided on the ultrasound imaging apparatus which is in the shape of a channel” (Claim 6).
Shibata discloses “wherein the add-on vibration inducing device is mounted on the ultrasound imaging apparatus through a lock feature provided on the ultrasound imaging apparatus which cooperates with a lock feature provided on the add-on vibration inducing device such that the shear wave signals generated by the add-on vibration inducing device are securely transmitted to the ultrasound imaging apparatus” and “wherein the lock feature on the add-on vibration inducing device comprises a rod which can be positioned to fit within the lock feature provided on the ultrasound imaging apparatus which is in the shape of a channel” (“As described in the foregoing, the ultrasonic vibration transmission member 215 is couple fixedly to the horn 213 of the ultrasonic vibrator 212. These ultrasonic vibration transmission member 215 and horn 213 constitute a structure wherein they cannot be attached or detached when being used normally, and are handled as a single entity” [0216] and “the third configuration example diagrammed in FIG. 17C is one wherein the horn 213 and the ultrasonic vibration transmission member 215 are fixedly coupled and made integral by first forming a hole 218 in the leading end of the horn 213 and forming a projection 219 in the base end of the ultrasonic vibration transmission member 215, then inserting and fitting the projection 219 into the hole 218, and finally passing a pin 220 commonly through the hole 218 and the projection 219” [0222]. The ultrasonic vibration transmission member 215, in this case constitutes an ultrasound imaging apparatus. The pin 220 in this case, constitutes a rod which can be positioned to fit within the lock feature provided on the ultrasound imaging apparatus. Since the ultrasonic vibration transmission member 215 (i.e. ultrasound imaging apparatus) can be fixedly coupled to the horn 213 of the ultrasonic vibrator 212 and this coupling can be made possible by inserting and fitting the projection 219 to the hole 18 and inserting a pin 220 (i.e. rod) commonly through the hole and projection, under broadest reasonable interpretation, the combination of the hole 18, projection 219 and pin 220 constitutes a lock feature provided on the ultrasound imaging apparatus which cooperates with a lock feature provided on the add-on vibration inducing device such that the shear waves signals generated by the add-on vibration inducing device are securely transmitted to the ultrasound imaging apparatus.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound imaging system of Osaka so as to include the lock .  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. US 20120123263 A1 “Osaka” and Shibata et al. US 20020107538 A1 “Shibata” as applied to claims 2 and 5-6 above and further in view of Karasawa US 20100262005 A1 “Karasawa”.
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, of Osaka and Shibata does not teach “wherein the ultrasound imaging apparatus has a battery which powers the add-on vibration inducing device through the connection between the power connector and the connector”.
Karasawa discloses “wherein the ultrasound imaging apparatus has a battery which powers the add-on vibration inducing device through the connection between the power connector and the connector” (“The battery 26 supplies power to the respective units requiring power such as the drive signal generating unit 13 and the reception signal processing units 15. The ultrasonic probe 1 is provided with the power supply switch 25, and the battery control unit 24 controls whether the power is supplied from the battery 26 to the respective units or not according to the status of the power supply switch [0065]. Therefore, since the ultrasonic probe has a power supply switch 25 and the battery control unit 24 controls whether the power is supplied to the respective units, under broadest reasonable interpretation, the ultrasound imaging apparatus of Osaka can be configured such that it contains the battery of Karasawa which powers the add-on vibration inducing device (i.e. the vibrator of Osaka) through the connection between the power connector and the connector disclosed in Shibata.).
. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. US 20120123263 A1 “Osaka” as applied to claims 1, 4 and 14 above and further in view of Mellema (NPL “Probe Oscillation Shear Elastography (PROSE)” 2016).
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Osaka does not teach “wherein the add-on vibration inducing device comprises a voice coil actuator which moves coaxially to generate shear waves signals”.
Mellema discloses “wherein the add-on vibration inducing device the device comprising a voice coil actuator which moves coaxially to generate shear waves signals” (see page 4 “To generate shear wave motion, a custom vibration system was created, coaxially mounting a linear voice coil actuator” and see page 3 “give rise to a globally, longitudinally polarized shear wave on the axis of the vibrator”.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound imaging system of Osaka so as to include the voice coil actuator of Mellema in order to generate shear waves. A voice coil actuator is one of a finite number of apparatuses that can be used to generate a shear wave, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of generating a shear wave signal for use in elastography.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. US 20120123263 A1 “Osaka” and Mellema (NPL “Probe Oscillation Shear Elastography (PROSE)” 2016) as applied to claim 7 above, in view of Audiere US 20190231318 A1 “Audiere”.
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Osaka does not teach “wherein a bearing block is attached either directly or through an intermediary component to a housing of the vibration inducing device and a linear rail is attached to a housing of the voice coil actuator such that the bearing block and the linear rail cooperate to allow the co-axial motion of the voice coil actuator”. 
Mellema discloses “the voice coil actuator” (see page 4 “To generate shear wave motion, a custom vibration system was created, coaxially mounting a linear voice coil actuator” and see page 3 “give rise to a globally, longitudinally polarized shear wave on the axis of the vibrator”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound imaging system of Osaka so as to include the voice coil actuator of Mellema in order to generate shear waves. A voice coil actuator is one of a finite number of apparatuses that can be used to generate a shear wave, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of generating a shear wave signal for use in elastography.
The combination of Osaka and Mellema does not teach “wherein a bearing block (MOV) is attached either directly or through an intermediary component to a housing of the vibration inducing device and a linear rail (FIX) is attached to a housing (PC) of the voice coil actuator such that the bearing block and the linear rail cooperate to allow the co-axial motion of the voice coil actuator”. 
Audiere discloses this feature (see Figure 2 and para. [0085] “The vibrator VIB is placed inside the probe casing PC and it is formed by two elements: a mobile mass MOV and a fixed element FIX. The 
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify combination of Osaka and Mellema so as to to incorporate a mobile mass and fixed element for producing shear waves in the probe casing as disclosed by Audiere in order to effectively produce shear waves using one device. Combining the prior art elements according to known techniques would yield the predictable result of generating motion so as to generate shear waves for use in elastography.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. US 20120123263 A1 “Osaka” and Mellema (NPL “Probe Oscillation Shear Elastography (PROSE)” 2016) as applied to claim 7 above, and further in view of Iwama US 20180280001 A1 “Iwama”, McKenna US 20150366538 A1 “McKenna”, Norris US 8988911 B2 “Norris” and Sandrin US 20200029934 A1 “Sandrin”. 
In regard to claim 9, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, the combination of Osaka and Mellema does not explicitly teach “wherein the add-on device further comprises a first stage DC/DC converter for limiting the voltage”. 
Iwama in an analogous imaging field of endeavor. Furthermore, Iwama discloses “wherein the add-on device further comprises a first stage DC/DC converter for limiting the voltage” (see Fig. 2 and see para. [0037] “DC power received from the battery 32 to the operation unit 2 via the DC/DC converter 12 […] the voltage of the DC power supplied from the battery 32 is lower than the voltage between the power factor corrector 11 and the DC/DC converter 12”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Osaka and Mellema so as to include a DC\DC 
The combination of Osaka, Mellema and Iwama does not teach “the voltage transmitted from a battery of the ultrasound imaging apparatus to the vibration inducing device when the ultrasound imaging apparatus needs more power”. 
McKenna discloses “the voltage transmitted from a battery of the ultrasound imaging apparatus to the vibration inducing device when the ultrasound imaging apparatus needs more power” (see para. [0040] “The ultrasound imaging apparatus 302 further includes an internal power source 328, which includes one or more of a rechargeable battery (e.g., Li-ion, nickel-cadmium (NiCad), nickel-metal hydride (NiMH), lead acid, etc.), a super capacitor and/or other power storage device, which supplies power to one or more of the electrical components 308-326”) where an electrical component may be considered an add-on device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Osaka, Mellema and Iwama so as to include a battery to charge and provide power to other devices as disclosed by McKenna in order to allow the user to more conveniently conserve the supply of power in the system, thus leading to a more reliable system. It also would have been obvious to incorporate the DC\DC converter of Iwama in order to save power in the battery of the imaging apparatus. 
The combination of Osaka, Mellema, Iwama and McKenna does not teach “a first capacitor which transmits the power from the first stage DC/DC converter to a second stage DC/DC converter which regulates the voltage transmitted through a second capacitor”. 
Norris discloses “a first capacitor which transmits the power from the first stage DC/DC converter to a second stage DC/DC converter which regulates the voltage transmitted through a second capacitor” (see abstract “This DC voltage can be subsequently filtered by a capacitor to provide a steady 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Osaka, Mellema, Iwama and McKenna so as to include capacitors capable of transmitting DC voltage across the emitter as disclosed by Norris in order to allow for the signal to be sufficient for use in communicating with other parts of the ultrasound device. 
The combination of Osaka, Mellema, Iwama, McKenna and Norris does not explicitly teach the voltage “to a voice coil actuator driver which controls and monitors the voice coil actuator”. 
Sandrin discloses “to a voice coil actuator driver which controls and monitors the voice coil actuator” (see para. [0206] “the device commands 10 are constructed and arranged to control the power of the mechanical shear wave generated by the vibrator VIB”) where a device command is electrical and includes voltages.).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the combination of Osaka, Mellema, Iwama, McKenna and Norris to include a voltage signal to control the vibrator as disclosed by Sandrin in order to allow for greater control over the device. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. US 20120123263 A1 “Osaka”, Mellema (NPL “Probe Oscillation Shear Elastography (PROSE)” 2016), Iwama US 20180280001 A1 “Iwama”, McKenna US 20150366538 A1 “McKenna”, Norris US 8988911 B2 “Norris” and Sandrin US 20200029934 A1 “Sandrin” as applied to claim 9 above and further in view of Sonnenschein US 20180014811 A1 “Sonnenschein”.
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Sandrin is in an analogous imaging field of endeavor and discloses controls the voice coil actuator driver to thereby control the vibration signals generated by the add-on vibration inducing device according to the commands transmitted by the ultrasound imaging apparatus” (see para. [0206] “the device commands 10 are constructed and arranged to control the power of the mechanical shear wave generated by the vibrator VIB”). 
The combination of Osaka, Mellema, Iwama, McKenna, Norris and Sandrin does not teach “further comprising a microcontroller”. 
Sonnenschein in an analogous imaging field of endeavor and discloses “further comprising a microcontroller” (see para. [0161] “AFE fully integrated in the base. In this embodiment base 900 comprises an electronic circuit 902, a DC to DC converter 904 and an ultrasound transducer 906. Electric circuit 902 comprises one FPGA with an integrated microcontroller component or a CPU, both of which implement all blocks of the ultrasound system, i.e. all analog and digital components including Analog Front End (Receiver, Transmitter, and switches)”) where the microcontroller in the base is capable of communicating commands with the smart device.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Osaka, Mellema, Iwama, McKenna, Norris and Sandrin to incorporate a microprocessor capable of communicating signals from the base to the smart device as disclosed by Sonnenschein, in would allow the user to easily control the vibration signals of the vibration component of the system. 
Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. US 20120123263 A1 “Osaka” as applied to claims 1, 4 and 14 above, and further in view of Parker US 20200054217 A1 “Parker”. 
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Osaka does not teach “wherein the ultrasound imaging apparatus is wired to a user interface device or it is wirelessly connected to a user interface device which transmits control signals to the ultrasound imaging apparatus and to the add-on vibration inducing device”. 
Parker discloses “wherein the ultrasound imaging apparatus is wired to a user interface device or it is wirelessly connected to a user interface device which transmits control signals to the ultrasound imaging apparatus and to the add-on vibration inducing device” (see para. [0056] “In step 302, a user such as a health professional selects a frequency of the shear waves, or a frequency band, and inputs the selection into controller 112 through interface 110a”) where the input controls the vibrator and imaging transducer.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound imaging system of Osaka so as to include an interface capable of receiving inputs to control signals produced by the system as disclosed by Parker in order to allow the user to have greater control over the device, thus allowing for more accurate and desirable images. 
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Osaka does not teach “wherein the add-on device is activated by a push button located on the ultrasound imaging apparatus or is activated by a user interface device communicably coupled to the ultrasound imaging apparatus”. 
Parker discloses “wherein the add-on device is activated by a push button located on the ultrasound imaging apparatus or is activated by a user interface device communicably coupled to the ultrasound imaging apparatus” (see para. [0056] “In step 306, the user turns on vibration source or sources 102 to produce the required reverberant shear wave field in breast 104 or at least at ROI 104a and surroundings”) where the vibration is turned on via the user interface.). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the ultrasound imaging system of Osaka so as to include 
In regard to claim 15, Osaka discloses “A method for operating an ultrasound imaging system which comprises an ultrasound imaging apparatus connected to an add-on vibration inducing device to generate shear waves for performing an elastography diagnostic procedure” (“Also, the ultrasonic-wave measuring method of the present invention, in the process of receiving an ultrasonic wave by an ultrasonic probe that transmits/receives the ultrasonic wave” [0029]. Therefore, the method can operate an ultrasound imaging system.
In regard to an imaging apparatus, Osaka discloses “As shown in FIG. 1, the ultrasonic diagnostic apparatus of the present embodiment comprises an ultrasonic probe 4 configured to transmit/receive an ultrasonic wave to/from an object 5” [0040]. Furthermore, as shown in FIG. 1, the ultrasonic diagnostic apparatus includes an image display unit 18. Since the ultrasonic probe 4 is configured to transmit/receive ultrasonic waves to/from an object, under broadest reasonable interpretation, the ultrasonic probe 4 constitutes an ultrasound imaging apparatus operable to acquire ultrasound image data. Therefore, since the ultrasound diagnostic apparatus includes an ultrasonic probe 4 and an image display unit 18, under broadest reasonable interpretation, the ultrasound diagnostic apparatus constitutes an ultrasound imaging system.);
“said add-on vibration device being operable without a corded connection to command it to generate shear waves for performing an elastography diagnostic method wherein shear waves are generated” (“a vibrator 3 capable of being attached/detached to/from the ultrasonic probe 4 configured to apply a low-frequency vibration to the object 5 via the ultrasonic probe 4 to generate a shear wave” [0040] and “As described above, it is necessary to apply a low-frequency vibration of about 1 kHz in order to cause the object 5 to generate a shear wave. Therefore, a detachable vibrator 3 is attached to the ultrasonic probe 4 as shown in FIG. 2(a). The vibration to be generated from the vibrator 3 may 
Osaka does not explicitly teach “generating an activation signal through a push button on the ultrasound imaging apparatus or through a user interface device connected to the ultrasound imaging apparatus” or “transmitting the activation signal from the ultrasound imaging apparatus through a connection to the add-on vibration inducing device”. 
Parker discloses “generating an activation signal through a push button on the ultrasound imaging apparatus or through a user interface device connected to the ultrasound imaging apparatus” (see para. [0056] “In step 306, the user turns on vibration source or sources 102 to produce the required reverberant shear wave field in breast 104 or at least at ROI 104a and surroundings”) where the vibration is turned on via the user interface.);
“transmitting the activation signal from the ultrasound imaging apparatus through a connection to the add-on vibration inducing device” (see para. [0056] “In step 306, the user turns on vibration source or sources 102 to produce the required reverberant shear wave field in breast 104 or at least at ROI 104a and surroundings”) (see para. [0044] “A power amplifier (model 2718, Bruel & Kjaer, Naerum, 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the method for operating an ultrasound imaging system of Osaka so as to include an interface for turning on the vibration source as disclosed by Parker in order to allow the user to have greater control over when the vibration device is activated. 
Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. US 20120123263 A1 “Osaka” as applied to claims 1, 4 and 14 above, and further in view of Karasawa US 20100262005 A1 “Karasawa”.
In regard to claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Osaka does not teach “wherein the connection between the ultrasound imaging apparatus and the add-on vibration inducing device is through a wireless, radio-wave based communication interface”.
Karasawa discloses “wherein the connection between the ultrasound imaging apparatus and the add-on vibration inducing device is through a wireless, radio-wave based communication interface” (“The wireless communication unit 18 performs wireless communication between the ultrasonic diagnostic apparatus main body 2 (FIG. 2) and itself, and thereby, transmits the sample data to the ultrasonic diagnostic apparatus main body 2” [0062] and “The communication control unit 19 controls the wireless communication unit 18 such that transmission of the sample data is performed with transmission electric wave intensity set by the control unit 22, and outputs the various kinds of control signals received by the wireless communication unit 18 to the control unit 22” [0063]. As shown in FIG. 1, the ultrasonic probe 1 includes the wireless communication unit. Therefore, since the communication control unit 19 outputs various links of control signals to the wireless communication unit 18 and the wireless communication unit performs wireless communication to transmit sample data, under broadest 
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the ultrasound imaging system of Osaka so as to include the wireless communication unit 18 of Karasawa in order to allow for communication between the components of the system. Wireless, radio-wave based communication is one of a finite number of ways to provide connection between components of a system, therefore it would be obvious to try. Combining the prior art elements according to known technique would yield the predictable result of providing communication between the ultrasound imaging apparatus and the ass-on vibration inducing device. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. US 20120123263 A1 “Osaka” and Parker US 20200054217 A1 “Parker” as applied to claims 11-12 and 15 above, and further in view of Shibata et al. US 20020107538 A1 “Shibata”. 
In regard to claim 16, dues to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, the combination of Osaka and Parker does not teach “wherein the connection from the ultrasound imaging apparatus to the add-on vibration inducing device is done through a power connector located on the ultrasound imaging apparatus which communicated with a connector located on the add-on vibration inducing device”.
Shibata discloses “wherein the connection from the ultrasound imaging apparatus to the add-on vibration inducing device is done through a power connector located on the ultrasound imaging apparatus which communicated with a connector located on the add-on vibration inducing device” (“The present invention, simply described is an ultrasonic operation system comprising […] a first connector receptacle for outputting drive signals generated by the drive signal oscillator circuit […] first connector 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the ultrasound imaging system of Osaka to include the connector receptacles of Shibata in order to allow for the add-on vibration inducing device and the ultrasound imaging apparatus to be included in one hand piece. By connecting the add-on vibration inducing device (i.e. vibrator) and the ultrasound imaging apparatus (i.e. ultrasound probe), with the connector receptacles of Shibata, the control signals generated can be more easily transmitted between these devices. This would also allow for shear waves to be generated and ultrasound image data to be acquired from a single device (i.e. the ultrasound probe with the vibrator attached) rather than from two separate components.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. US 20120123263 A1 “Osaka”, Parker US 20200054217 A1 “Parker” and Shibata et al. US 20020107538 A1 “Shibata” as applied to claim 16 above, and further in view of Karasawa US 20100262005 A1 “Karasawa”.
In regard to claim 17, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, the combination of Osaka, Parker and Shibata does not teach “further comprising providing electrical power from a battery located within the ultrasound imaging apparatus to the add-on vibration inducing device through the power connector which communicates with the connector”.
Karasawa discloses “further comprising providing electrical power from a battery located within the ultrasound imaging apparatus to the add-on vibration inducing device through the power connector which communicates with the connector” (“The battery 26 supplies power to the respective units requiring power such as the drive signal generating unit 13 and the reception signal processing units 15. The ultrasonic probe 1 is provided with the power supply switch 25, and the battery control unit 24 controls whether the power is supplied from the battery 26 to the respective units or not according to the status of the power supply switch [0065]. Therefore, since the ultrasonic probe has a power supply switch 25 and the battery control unit 24 controls whether the power is supplied to the respective units, under broadest reasonable interpretation, the ultrasound imaging apparatus of Osaka can be configured such that it contains the battery of Karasawa which powers the add-on vibration inducing device (i.e. the vibrator of Osaka) through the connection between the power connector and the connector disclosed in Shibata.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Osaka, Parker and Shibata so as to include the battery of Karasawa in order to power the add-on vibration inducing device. A battery is one of a finite number of devices that can be used to supply power to a component, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of supplying power to the add-on vibration inducing device such that it can generate shear waves for use in elastography. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. US 20120123263 A1 “Osaka”, Parker US 20200054217 A1 “Parker”, Shibata et al. US 20020107538 A1 “Shibata” and Karasawa US 20100262005 A1 “Karasawa” as applied to claim 17 above and further in view of Iwama US 20180280001 A1 “Iwama”, Norris US 8988911 B2 “Norris”, Mellema (NPL “Probe Oscillation Shear Elastography (PROSE)” 2016) and Sandrin US 20200029934 A1 “Sandrin”. 
In regard to claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, the combination of Osaka, Parker, Shibata and Karasawa does not explicitly teach “further comprising limiting the electrical power transmitted from the battery through a first DC/DC converter”. 
Iwama is in an analogous imaging field of endeavor and discloses “further comprising limiting the electrical power transmitted from the battery through a first DC/DC converter” (see Fig. 2 and see para. [0037] “DC power received from the battery 32 to the operation unit 2 via the DC/DC converter 12 […] the voltage of the DC power supplied from the battery 32 is lower than the voltage between the power factor corrector 11 and the DC/DC converter 12”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Osaka, Parker, Shibata and Karasawa to include a DC\DC converter as disclosed by Iwama in order to lower the voltage of the signal and thus allow for more efficient use of the signals. 
The combination of Osaka, Parker, Shibata, Karasawa and Iwama does not explicitly teach “to a first capacitor of the add-on vibration device when the ultrasound imaging apparatus needs more power and providing stable regulated power from the first capacitor through a second stage DC/DC converter and through a second capacitor”.
Norris discloses “to a first capacitor of the add-on vibration device when the ultrasound imaging apparatus needs more power and providing stable regulated power from the first capacitor through a second stage DC/DC converter and through a second capacitor” (see abstract “This DC voltage can be subsequently filtered by a capacitor to provide a steady DC bias voltage across the emitter. Sufficiently small, decoupling capacitors can be installed at each side of the full-wave rectifier in order to decouple the DC bias voltage”.).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the combination of Osaka, Parker, Shibata, Karasawa and Iwama to include capacitors capable of transmitting DC voltage across the emitter as disclosed by Norris in order to allow for the signal to be sufficient for use in communicating with other parts of the ultrasound device. 
The combination of Osaka, Parker, Shibata, Karasawa, Iwama, and Norris does not explicitly teach “a voice coil actuator”.
Mellema discloses “a voice coil actuator” (see page 4 “To generate shear wave motion, a custom vibration system was created, coaxially mounting a linear voice coil actuator” and see page 3 “give rise to a globally, longitudinally polarized shear wave on the axis of the vibrator”.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Osaka, Parker, Shibata, Karasawa, Iwama, and Norris so as to include the voice coil actuator of Mellema in order to generate shear waves. A voice coil actuator is one of a finite number of apparatuses that can be used to generate a shear wave, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of generating a shear wave signal for use in elastography.
The combination of Osaka, Parker, Shibata, Karasawa, Iwama, Norris and Mellema does not explicitly teach “to a driver of a voice coil actuator when the activation signal for generating shear wave signals is received from the ultrasound imaging apparatus”.
to a driver of a voice coil actuator when the activation signal for generating shear wave signals is received from the ultrasound imaging apparatus” (see para. [0206] “the device commands 10 are constructed and arranged to control the power of the mechanical shear wave generated by the vibrator VIB”) where a device command is electrical and includes voltages from the ultrasound imaging apparatus.).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Osaka, Parker, Shibata, Karasawa, Iwama, Norris and Mellema so as to include a voltage signal to control the vibrator as disclosed by Sandrin in order to allow for greater control over the device. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. US 20120123263 A1 “Osaka”, Parker US 20200054217 A1 “Parker”, Shibata et al. US 20020107538 A1 “Shibata”, Karasawa US 20100262005 A1 “Karasawa”, Iwama US 20180280001 A1 “Iwama”, Norris US 8988911 B2 “Norris”, Mellema (NPL “Probe Oscillation Shear Elastography (PROSE)” 2016) and Sandrin US 20200029934 A1 “Sandrin” as applied to claim 18 above, and further in view of Sonnenschein US 20180014811 A1 “Sonnenschein”.
In regard to claim 19, due to its dependence on claim 18, this claim inherits the references disclosed therein. That being said, Mellema discloses “a voice coil actuator” (see claim 18 above) and Sandrin is in an analogous imaging field of endeavor and discloses “controlling and monitoring the operation of the driver of the voice coil actuator” (see para. [0206] “the device commands 10 are constructed and arranged to control the power of the mechanical shear wave generated by the vibrator VIB”.). 
The combination of Osaka, Parker, Shibata, Karasawa, Iwama, Norris, Mellema and Sandrin does not teach “by a microcontroller according to commands received by the microcontroller from the ultrasound imaging apparatus and providing feedback from the voice coil actuator to the microcontroller”. 
Sonnenschein in an analogous imaging field of endeavor and discloses “further comprising a microcontroller” (see para. [0161] “AFE fully integrated in the base. In this embodiment base 900 comprises an electronic circuit 902, a DC to DC converter 904 and an ultrasound transducer 906. Electric circuit 902 comprises one FPGA with an integrated microcontroller component or a CPU, both of which implement all blocks of the ultrasound system, i.e. all analog and digital components including Analog Front End (Receiver, Transmitter, and switches)”) where the microcontroller in the base is capable of communicating commands with the smart device.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Osaka, Parker, Shibata, Karasawa, Iwama, Norris, Mellema and Sandrin to incorporate a microprocessor capable of communicating signals from the base to the smart device as disclosed by Sonnenschein in order to allow the user to easily control the vibration signals of the vibration component of the system. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. US 20120123263 A1 “Osaka” and Parker US 20200054217 A1 “Parker” as applied to claims 11-12 and 15 above and further in view of Karasawa US 20100262005 A1 “Karasawa”. 
In regard to claim 20, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, the combination of Osaka and Parker does not explicitly teach “wherein the connection between the ultrasound imaging apparatus and the add-on vibration inducing device is through a wireless, radio-wave based, communication interface”.
Karasawa discloses “wherein the connection between the ultrasound imaging apparatus and the add-on vibration inducing device is through a wireless, radio-wave based, communication interface” (“The wireless communication unit 18 performs wireless communication between the ultrasonic 
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the combination of Osaka and Parker so as to include the wireless communication unit 18 of Karasawa in order to allow for communication between the components of the system. Wireless, radio-wave based communication is one of a finite number of ways to provide connection between components of a system, therefore it would be obvious to try. Combining the prior art elements according to known technique would yield the predictable result of providing communication between the ultrasound imaging apparatus and the ass-on vibration inducing device. 
Response to Arguments
Applicant’s arguments, see Remarks page 7-8, filed 10/26/2021, with respect to the rejection of claims 2-3, 13, 16-17 and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 2-3, 13, 16-17 and 20 under 35 U.S.C. 112(b) in the non-final office action of 05/26/2021 has been withdrawn. 

Applicant’s arguments, see Remarks page 10-16, filed 10/26/2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.
In regard to claim 15, the examiner acknowledges that the prior art reference of Mellema does not teach that the add-on vibration device is operable without a corded connection. Therefore, the rejection has been withdrawn. However, upon further consideration a new ground(s) of rejection is made in view of Osaka et al. US 20120123263 A1 “Osaka” as stated in the 35 U.S.C. 103 section above.
In regard to claims 2 and 16, the examiner respectfully acknowledges that the secondary reference of Sonnenschein does not teach “the add-on vibration inducing device having a connector which connects cordlessly to a power connector on the ultrasound imaging apparatus for transmitting the power and/or the control signal from the ultrasound imaging apparatus to the add-on vibration inducing device”. Therefore, the rejection has been withdrawn. However, upon further consideration a new ground(s) of rejection is made in view of Osaka et al. US 20120123263 A1 “Osaka” and Shibata et al. US 20020107538 A1 “Shibata” for claim 2 and Osaka, Parker US 20200054217 A1 “Parker” and Shibata for claim 16 as stated in the 35 U.S.C. 103 section above.
In regard to claim 5, the examiner respectfully acknowledges that the secondary reference of McLaughlin does not teach that the “add-on vibration inducing device is mounted on the ultrasound imaging apparatus through a lock feature provided on the ultrasound imaging apparatus which cooperated with a lock feature provided on the add-on vibration inducing device such that the shear waves signals generated by the add-on vibration device are securely transmitted to the ultrasound 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tanaka US 20040249318 A1 “Tanaka”
Tanaka is pertinent to the applicant’s disclosure because it discloses “An ultrasonic surgical apparatus includes an ultrasonic vibrator which can generate ultrasonic vibrations, a probe which is connected to the ultrasonic vibrator and can transmit the ultrasonic vibrations, drive signal generating means which can generate a drive signal for driving the ultrasonic vibrator” [0009].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793